United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-61066
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

KENNY FRANKLIN EDMONSON,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:01-CR-27-1
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Kenny Franklin Edmonson appeals the revocation of the term

of supervised release imposed after his 2002 conviction for

access device fraud.   He contends that the evidence was

insufficient to prove that he violated conditions of supervised

release either by failing to report to his probation officer or

by committing another crime.

     Uncontested evidence showed that Edmonson was required to

report to his probation officer in person but repeatedly failed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-61066
                                -2-

to do so.   Edmonson has also failed to show that the district

court incorrectly applied Mississippi law or made clearly

erroneous factual findings by concluding, by a preponderance of

the evidence, that Edmonson committed a Mississippi crime by

writing at least one check on an account that was closed.    See

United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995);

United States v. Smith, 417 F.3d 483, 486-87 (5th Cir.), cert.

denied, 126 S. Ct. 713 (2005).   The district court did not abuse

its discretion by revoking supervised release.   See McCormick, 54
F.3d 219.

     Edmonson has abandoned his contention that his sentence

violated the rule of United States v. Booker, 543 U.S. 220

(2005).

     The judgment of the district court is AFFIRMED.